The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on May 23, 2022.

Claims 1-3 and 5-11 are pending. Claim 4 is cancelled. Claim 1 is currently amended. Claim 11 is newly added.

The objection to claim  2 is withdrawn in view of the current claim listing.  


The rejection of claims 1-3 and 5-9 under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (WO 2016/047126), hereinafter “Mori”  is withdrawn in view of Applicant’s amendment and arguments therein. 
	
The rejection of claims 1-2 and 5-10 under 35 U.S.C. 102(a)(2) as being anticipated by Labeque et al. (US 2017/0298216), hereinafter “Labeque” is withdrawn in view of Applicant’s amendment and arguments therein.

The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-3 and 5-9 above, and further in view of Van Der Hoeven et al. (US 2003/0130154), hereinafter “Van Der Hoeven” is withdrawn in view of Applicant’s amendment and arguments therein.	
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-3 and 5-9 above, and further in view of Carlomagno et al. (US 2006/0063691) is withdrawn in view of Applicant’s amendment and arguments therein. 

The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 1-2 and 5-10 above is withdrawn in view of Applicant’s amendment and arguments therein. 

The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 1-2 and 5-10 above, and further in view of Van Der Hoeven et al. (US 2003/0130154) is withdrawn in view of Applicant’s amendment and arguments therein. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent No. 4,885,105), hereinafter “Yang.”
	Regarding claims 1-2, 5 and 7-9, Yang teaches a polyvinyl alcohol (PVA) film modified with anionic comonomers for use as a water-soluble pouch for alkaline or borate-containing cleaning compositions, and the films comprise copolymers of 90-100% hydrolyzed vinyl alcohol with a nonhydrolyzable anionic comonomer (see abstract). The films are capable of being made into pouches, are storage stable, rapidly soluble over a wide temperature range and are not deleterious to cleaning performance, can be produced from vinyl acetate copolymerized with about 1-6 mole percent of an anionic comonomer, wherein the anionic comonomer includes carboxylic acids and salts thereof such as acrylic acid, among others (underlinings supplied; see col. 6, lines 9-49; claims 1-2, 4-5).  The film is formed from a resin having a vinyl acetate monomer copolymerized with the comonomer recited above, after such copolymerization, and a conversion step, i.e., saponification step wherein the acetate groups are converted to alcohols and lactones are formed;  an additional conversion step of subsequently treating the resin with a base, i.e., hydrolysis step,  was performed where the lactones can also be converted to the anionic form, resulting in an anionic resin from which a film can be made (see col. 3, lines 41-57; col. 5, lines 9-32). In Example A, the resin had an initial lactone mole percentage of about 4.5%, although the comonomer used was methyl acrylate (see col. 9, lines 1-22) Yang also teaches that by selecting the type and content of comonomer, the molecular weight of the PVA resin, and the degrees of hydrolysis of the vinyl acetate, lactonization and ionomer content, and depending on the type of base used to neutralize the copolymer, a film can be made which exhibits relatively temperature-independent water solubility, and is not rendered insoluble by alkaline or borate-containing detergent compositions (see col. 3, lines 58-67; col. 5, lines 32-38). The films are used in combination with liquid, solid, granular, paste or mull cleaning compositions to result in a pre-measured, water-soluble packet for cleaning purposes (underlinings supplied; see col. 8, lines 31-34). Yang, however, fails to disclose the carboxylic acid-modified polyvinyl alcohol resin as an acrylic acid-modified polyvinyl alcohol resin, i.e., the anionic comonomer is acrylic acid,  and the lactonization rate of the acrylic acid-modified polyvinyl alcohol resin is from 20% to 70% as recited in claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the acrylic acid as the specific anionic comonomer because this is one of the suitable anionic comonomers disclosed by Yang in col. 6, line 49 and claims 1-2, 4-5. Regarding the lactonization rate, considering that Yang teaches an anionic comonomer-modified PVA, which anionic comonomer modification is within those recited, i.e., about 1-6 mole%, and which anionic comonomer is acrylic acid, as one suitable selection, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the acrylic acid-modified polyvinyl alcohol resin of Yang  to have a lactonization rate within the range from 20% to 70%,  because Yang specifically teaches that subsequent to the polymerization of the resin, i.e., vinyl acetate and the anionic comonomer, e.g., acrylic acid, the resin is saponified  to convert the vinyl acetate to alcohols and cause the formation of lactones, e.g., an initial lactone mole percentage of about 4.5%, hence, the lactonization rate would overlap those recited. 
	Regarding claim 3, Yang teaches the features as discussed above. In addition, Yang teaches that a plasticizer is added to the resin to plasticize the copolymeric resin and allow film formation therefrom, and preferred plasticizers are aliphatic polyols, especially ethylene glycol, propylene glycol, glycerol, trimethylolpropane, polyethylene glycol, and mixtures thereof; the plasticizer (see col. 7, lines 55-64). The total plasticizer content is about 0 to 45% by weight of the film composition, preferably about 15 to 30 wt % of the film (see col. 7, lines 66-68). Yang, however, fails to specifically disclose the content of the plasticizer being from 20 parts by weight to 70 parts by weight with respect to 100 parts by weight of the carboxylic acid-modified polyvinyl alcohol resin as recited in claim 3.
Considering that Yang teaches from 0 to 40 wt%, preferably about 15 to 30 wt% of total plasticizer, based on the weight of the film composition, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 6, Yang teaches the features as discussed above. In addition, Yang teaches that the films made into pouches are rapidly soluble over a wide temperature range (see col. 6, lines 9-22; see also col. 4, lines 43-45). In Table 1, Yang teaches that the films from the PVA modified with the nonhydrolyzable anionic comonomers, like methyl acrylate (see Films A-E), show 0% film residue after 300 sec in 21oC water (see col. 10, lines 25-40). Yang, however, fails to specifically disclose the film having a dissolution time of 250 seconds or less in a water solubility test in water at 10oC after the water-soluble film is immersed in a liquid  detergent having a pH of 8 as recited in claim 6. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the film of Yang to exhibit similar solubility because Yang specifically disclose that the films made into pouches are rapidly soluble over a wide temperature range; and similar PVA modified film has also been utilized, hence, would behave similarly. 
Regarding claims 10-11, Yang teaches the features as discussed above. As discussed above, Yang teaches that the films are used in combination with liquid, solid, granular, paste or mull cleaning compositions to result in a pre-measured, water-soluble packet for cleaning purposes (see col.  8, lines 31-34). In addition, Yang teaches that the cleaning composition may advantageously contain relatively high levels of nonionic surfactants and/or alkaline builders for superior cleaning performance; and the alkaline cleaning compositions are generally defined as those which generate a pH of greater than about 8 when dissolved to a level of about 1% in 
an aqueous medium (see col.  8, lines 39-46). Yang, however, fails to disclose the liquid detergent having a pH of from 6 to 14 as recited in claim 10, or a pH of from 6 to 8 as recited in claim 11.
Considering that Yang teaches liquid alkaline cleaning compositions, which implicitly suggest a pH from 8-14; and considering that Yang teaches that the alkaline cleaning compositions are generally defined as those which generate a pH of greater than about 8 when dissolved to a level of about 1% in an aqueous medium, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761